DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group II, claims 232-239 and 317 in the reply filed on 30 July 2021 is acknowledged.
Addition of new claims 318-321 is acknowledged.
Applicant’s election without traverse of the species “helping to maintain a healthy musculoskeletal system” as the method of maintaining heath in the reply filed on 30 July 2021 is acknowledged.  Applicant also submits claims 232, 234, and 317-319 are encompassed by the elected species.
Applicant’s election without traverse of tablet as the form of the composition in the reply filed on 30 July 2021 is acknowledged.  Applicant also submits claims 232, 235, 236, and 321 are encompassed by the elected species.

Claims 232-239 and 317-321 are examined.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 232-239 and 317-321 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for delaying the progression of frailty, does not reasonably provide enablement for any and all forms of “helping to maintain health” (independent claim 232) or “helping to maintain a healthy musculoskeletal system” (Applicant’s elected species, claim 234).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  
To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996). 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors have been considered and are relevant to the instant fact situation for the following reasons:
 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level
	The invention relates to helping to maintain health in a subject (claim 232) and helping to maintain a healthy musculoskeletal system (claim 234). The relative skill of those in the art can vary from low (e.g., a layperson simply maintaining health by eating a proper diet and/or exercising) to high, that of an MD or PhD. 		
The breadth of the claims
	The claims are very broad in the sense that “helping to maintain health” in a subject can refer to any product, service or action that contributes in any way to a subject’s mental or physical well-being.  Similarly, claim 234 is very broad in the sense that “helping to maintain a healthy musculoskeletal system” can refer any product, service or action that contributes in any way to the health of a subject’s muscles and/or skeletal system.  
3.	The amount of direction or guidance provided and the presence or absence of working examples
		The specification provides no direction or guidance for “helping to maintain health” or “helping to maintain a healthy musculoskeletal system”, other than generally delaying the progression of frailty.  No reasonably specific guidance is provided concerning useful therapeutic protocols for said claimed methods, other than specifically for delaying the progression of frailty. The latter is corroborated by the working examples.  Regarding claims 317-319, it is further noted that, while the Examples cite “kyphosis”, “grip strength”, and “gait disorder” as metrics included for assessment, the examples provide no information regarding direction and/or protocols for determining if each of the noted metrics are “healthy” or “unhealthy”. 
	4.	The quantity of experimentation necessary
Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed agents could be predictably used as inferred by the claims and contemplated by the specification. Accordingly, the instant claims do not comply with .


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 232-239 and 317-321 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 232 recites, “A method for helping to maintain health in a subject”.  Dependent claim 234 recites, “wherein the helping to maintain health comprises helping to maintain a healthy musculoskeletal system”.  It is not clear what is encompassed by the terms “health” and “healthy”, as the terms may be used in a relative sense (that is, what may be considered “healthy” for one person may be considered “unhealthy” for another), and it is not clear by what standard(s) is/are the terms “health” and “healthy” assessed.  Additionally, it is not clear what is encompassed by the term “maintain” (also “maintain normal spine curvature”, “maintain hand grip 
Dependent claims 233, 235-239, and 317-321 do not remedy this deficiency, and therefore are also rejected as depending from a rejected base claim.
For purposes of examination, the phrase “helping to maintain health in a subject” and “helping to maintain a healthy musculoskeletal system” shall be given their broadest reasonable interpretation, and construed as anything which contributes to the proper functioning of a subject in general (health), and/or its musculoskeletal system, spine curvature, grip strength, mobility.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 232, 234-239, and 317-320 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg et al. (“Greenberg”, US 2014/0056862).
Regarding claim 232 (helping to maintain health in a subject) and claim 234 (helping to maintain a healthy musculoskeletal system, Applicant’s elected species), Greenberg teaches nutritional compositions for maximizing muscle protein synthesis while minimizing catabolism of muscle proteins (i.e., “helping to maintain a healthy musculoskeletal system”), which includes α-hydroxyisopcaproic acid and α-ketoglutarate (e.g., abstract).  The compositions may include additional ingredients such 
Greenberg does not exemplify a combination of α-ketoglutarate and vitamin D sufficiently to anticipate the claims.  However, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to help maintain a healthy musculoskeletal system with a composition comprising α-ketoglutarate and Vitamin D; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because Greenberg specifically names vitamin D for possible inclusion in its compositions.  Accordingly, the selection of vitamin D for inclusion in the composition of Greenberg amounts to picking and choosing from a finite list of identified, predictable solutions, with a reasonable expectation of success.
Regarding claims 235 and 236, Greenberg teaches oral forms of the composition, including tablets (e.g., paragraphs [0106], [0108], [0109]).
Regarding claims 237 and 320, Greenberg teaches subjects include humans (e.g., paragraph [0047]).  Since only two choices of gender are available (i.e., male and female), the skilled artisan would easily envisage female as a choice of human, absent evidence otherwise.
Regarding claims 238 and 239, Greenberg teaches dosage amounts of α-ketoglutarate and other ingredients “per day” (e.g., paragraph [0093]).  Since dosage amounts are provided per day, the skilled artisan would readily envisage dosage in amounts typical for daily dosing, including once or twice daily.
.

Claims 232-239 and 317-321 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg as applied to claims 232, 234-239, and 317-320 above, and further in view of Pierzynowski (US 2011/0039935).
The invention of Greenberg is delineated above (see paragraph 13, above).
Greenberg does not specifically teach α-ketoglutarate in the form of calcium AKG (claim 233) or in sustained form.
However, Pierzynowski teaches that, in administering α-ketoglutarate, calcium AKG provides slowed uptake with longer lasting effect (e.g., paragraphs [0057], [0060). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed administer AKG as calcium for a sustained form; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because said form of AKG provides the benefits of slowed uptake with longer lasting effect, as taught by Pierzynowski.


Conclusion
No claims are allowed at this time.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496.  The examiner can normally be reached on Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/BARBARA S FRAZIER/Examiner, Art Unit 1611